Filed 7/16/15 P. v. Perez CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E062652

v.                                                                       (Super.Ct.No. RIF1300038)

RODOLFO PEREZ,                                                           OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Harold W. Hopp, Judge.

Affirmed.

         Gerald J. Miller, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         A jury found defendant and appellant Rodolfo Perez guilty of one count of grand

theft in an amount exceeding $950 (Pen. Code, § 487, subd. (a)). Defendant was

sentenced to 180 days in county jail to be served on the weekends and placed on



                                                             1
probation for a period of three years on various terms and conditions. Defendant appeals

from the judgment. We find no error and affirm.

                                            I

                   FACTUAL AND PROCEDURAL BACKGROUND

      In September 2012, Deena Salazar worked as a store manager for a Toys R Us in

Corona. Among her duties was to prepare cash bag deposits for an armored car

company, Garda Cash Logistics (Garda), who serviced the store and picked up the cash

drop bags placed in a secured safe during the day. The pickups by Garda were scheduled

by Toys R Us corporate generally on a weekly basis. During September 2012, five

individuals, including Salazar and defendant, were responsible for handling the cash

drops. Each of the individuals, including defendant, made between one and four cash

drops per month.

      On October 9, 2012, Salazar discovered that several cash drop bags were missing.

Specifically, she determined that a cash bag from September 4, 2012, in the amount of

about $700 and a cash bag from September 11, 2012, in the amount of around $800 were

missing, and reported the money missing to her superiors.

      After being contacted by Salazar, James Diaz, a regional asset protection manager

for Toys R Us, confirmed the missing cash drop bags and conducted an investigation.

Diaz viewed the surveillance videotapes from the area around the safe.1 He observed


      1  Each of the surveillance videotapes viewed by Diaz were played for the jury at
the time of trial.


                                            2
defendant going to the cash office on September 4, placing the money in a cash drop bag

and sealing it, and then placing the bag in the safe and walking out. Approximately 15

minutes later, defendant reentered the area, reopened the safe, placed a FedEx envelope

into the safe, and then, after about three seconds, pulled the FedEx envelope out again.

Defendant did not perform another cash drop during the second reentry into the safe.

Diaz explained that FedEx envelopes were not normally kept in the safe and defendant

appeared to have brought it into the office.

       Diaz also viewed the September 12 surveillance video, which showed a morning

cash drop that had been collected on the preceding day. Diaz observed defendant

entering the cash office around 9:30 a.m., half an hour before the store opened, bundling

the prior day’s cash sales and placing the money into a cash deposit bag, and then placing

the cash drop bag in the safe. Again, defendant came back a second time, approximately

three hours later, picked up some papers that were sitting on a table, placed the papers in

the safe, and then pulled them back out.

       Diaz also reviewed the surveillance video from October 1, 2012, showing a

morning cash drop for amounts collected the previous day. He again saw defendant

placing the cash drop in the safe, then returning about two and a half hours later, grabbing

paperwork and a FedEx envelope, placing the envelope in the safe, and after taking the

envelope out of the safe, closing the safe and walking out of the cash office. The October

1 cash drop was also missing and consisted of approximately $2,300.




                                               3
       Diaz reviewed the store timesheets. The timesheets showed that defendant was on

duty on each of the days in which the cash drop bags were missing. In addition, another

asset protection investigator reviewed the surveillance videotapes and did not see any

employees other than defendant accessing the store safe on the dates the cash drop bags

were missing.

       On November 2, 2012, Diaz interviewed defendant. Defendant denied taking the

money but resigned that day. Diaz did not interview any other persons as part of the

investigation because defendant was the only person observed to have gone into the safe

when the cash drop bags were found missing.

       Two Garda employees testified that they knew defendant; that defendant was a

manager at the Toys R Us; and that defendant was able to access the store safe. They

also stated that on several occasions they were “waved off” by defendant, meaning they

were told by defendant that there was no money deposit pickup that day. One of the

Garda employees testified that he had only been “waved off” by Toys R Us employees

approximately five or six times during the two years he had serviced the store; and that,

unlike other store employees, defendant would “wave off” the truck by standing outside

the front door, rather than waiting for the truck to reach the cash office.

       Defendant testified on his own behalf and denied stealing any money from Toys R

Us. He acknowledged that he had worked many early morning shifts at Toys R Us as of

September 2012, and that during that time he had done the majority of the cash drops.

He stated that after making the cash drops, it was necessary at times to reenter the safe



                                              4
area, such as to store employee paychecks that came in FedEx envelopes or other

documents, or to obtain deposit slips or cash for change. He claimed that the FedEx

envelopes that he was seen handling on the surveillance tape contained paychecks.

Defendant also testified that he had never done a pickup with Garda on his own because

he was not trained to do so, and as a result, he would “wave off” the Garda employees

from the cash office. He admitted that he had resigned from the company on

November 2, 2012, but claimed to do so because his name had been tarnished and he felt

responsible for the missing money. He denied resigning because he had committed the

theft.

         Following trial, on October 2, 2014, a jury found defendant guilty of one count of

grand theft in an amount exceeding $950 (Pen. Code, § 487, subd. (a)).

         The sentencing hearing was held on January 5, 2015. At that time, the trial court

denied defendant’s request to reduce the offense to a misdemeanor pursuant to Penal

Code section 17, subdivision (b). The court then sentenced defendant to 180 days in

county jail to be served on the work release program with credit for time served,

suspended imposition of sentence, and placed defendant on probation on various terms

and conditions.

                                              II

                                       DISCUSSION

         Defendant appealed from the judgment, and we appointed counsel to represent

him on appeal. After examination of the record, counsel has filed a brief under the



                                              5
authority of People v. Wende (1979) 25 Cal. 3d 436 and Anders v. California (1967) 386
U.S. 738, setting forth a statement of the case, a summary of the facts and potential

arguable issues, and requesting this court to conduct an independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we

have independently reviewed the record for potential error and find no arguable issues.

                                            III

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                               RAMIREZ
                                                                                        P. J.
We concur:


McKINSTER
                          J.


MILLER
                          J.




                                             6